Exhibit 10.3

RYMAN HOSPITALITY PROPERTIES, INC.

PERFORMANCE-BASED RESTRICTED STOCK UNIT

AWARD AGREEMENT

(2016 OMNIBUS INCENTIVE PLAN)

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made and
entered into as of the             day of             ,             (the “Grant
Date”), between Ryman Hospitality Properties, Inc., a Delaware corporation
(together with its subsidiaries, the “Company”), and             (the
“Grantee”). Capitalized terms not otherwise defined herein shall have the
meaning ascribed to such terms in the Ryman Hospitality Properties, Inc. 2016
Omnibus Incentive Plan (the “Plan”).

WHEREAS, the Company has adopted the Plan, which permits the issuance of
restricted stock units of the Company (the “Restricted Stock Units”); and

WHEREAS, pursuant to the Plan, the Committee responsible for administering the
Plan has granted an award of Restricted Stock Units to the Grantee as provided
herein.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

1. Grant of Restricted Stock Units.

(a) The Company hereby grants to the Grantee an award (the “Award”) of
            Restricted Stock Units on the terms and conditions set forth in this
Agreement and the Plan. A bookkeeping account will be maintained by the Company
to keep track of the Restricted Stock Units and any dividend equivalent rights
that may accrue as provided in Section 4.

(b) The Grantee’s rights with respect to any unvested portion of the Award shall
remain forfeitable at all times prior to the dates on which the Restricted
Period of such portion of the Award shall expire or terminate in accordance with
Section 2 hereof. This Award may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by Grantee other than by will or the
laws of descent and distribution or as otherwise permitted by the Plan.

2. Vesting of the Award.

(a) Except as otherwise provided herein, up to one hundred fifty percent
(150%) of the Restricted Stock Units granted hereby may vest on             (the
“Vested Date”), based on and to the extent of the satisfaction of the
performance targets as more fully described on Exhibit A and otherwise subject
to the limitations set forth therein. Any Restricted Stock Units that do not
vest pursuant to the preceding sentence shall be cancelled immediately as of the
Vested Date.

 

1



--------------------------------------------------------------------------------

(b) Except as otherwise determined by the Committee at or after the grant of the
Award hereunder (subject to Sections 7.5 and 8.2 of the Plan), in the event that
the Grantee’s employment with the Company and its Subsidiaries and Affiliates is
terminated (other than by reason of death, Disability or an approved retirement
of such Grantee (as determined by the Committee in its sole discretion) prior to
the Vested Date and prior to the occurrence of a Change in Control, the Grantee
shall forfeit such Restricted Stock Units (including Dividend Equivalent Units
and other dividend equivalent rights related thereto that have accrued pursuant
to Section 4), and all of the Grantee’s rights with respect thereto shall cease.

(c) If the Grantee’s employment with the Company and its Subsidiaries and
Affiliates is terminated because of death, Disability or an approved retirement
of such Grantee (as determined by the Committee in its sole discretion) prior to
the Vested Date and prior to the occurrence of a Change in Control, then Grantee
will be entitled to a pro rata vesting of the Restricted Stock Units (including
Dividend Equivalent Units and other dividend equivalent rights related thereto)
awarded hereunder at the Vested Date (or any earlier date of vesting as a result
of a Change in Control) (the proration of the Award that would have been earned
had the Grantee remained employed through the Vested Date or the Change in
Control will be based on the Grantee’s active service during the three-year
period ending on the Vested Date in relation to the length of the total
three-year period). In the event of a Change in Control prior to or on the
Vested Date, such pro-rated number of Restricted Stock Units (including Dividend
Equivalent Units and other dividend equivalent rights related thereto) will be
paid as set forth in Section 2(d) below). Otherwise, such pro-rated number of
Restricted Stock Units (including Dividend Equivalent Units and other dividend
equivalent rights related thereto), as adjusted based on the extent to which the
performance targets set forth in Exhibit A have been satisfied, and shall be
paid at the time such Award would have been settled if the Grantee had remained
employed until the Vested Date.

(d) Assuming that Grantee remains employed by the Company or any Subsidiary or
Affiliate thereof (or has previously terminated such employment as a result of
the Grantee’s approved retirement (determined by the Committee in its sole
discretion) or his or her death or disability) upon the occurrence of a Change
in Control (as defined in the Plan) occurring prior to or on the Vested Date,
upon a Change in Control, the Award shall vest (subject to any applicable
proration pursuant to Section 2(c) above in the event of any termination of
employment as a result of the Grantee’s approved retirement (determined by the
Committee in its sole discretion) or his or her death or disability prior to the
occurrence of the Change in Control) at the Target Amount (as defined in Exhibit
A hereto), become immediately payable and all restrictions shall be lifted.
Notwithstanding the foregoing, if a Change in Control is anticipated to occur,
then immediately prior to such Change in Control, the Committee may review the
Company’s performance and the performance criteria for any competed and/or in
process one-year performance periods, as determined by the Committee in its
discretion (the “Elapsed Period”) to determine whether in its reasonable belief
the Award (or portion thereof) for such Elapsed Period would have vested and the
Committee may vest such Restricted Stock Units (and cause the remainder to be
forfeited) effective upon the Change in Control on the basis that the
performance criteria have been met and determine that such Award (or portion
thereof) has vested based upon the Company’s performance for such Elapsed Period
(subject to any applicable proration pursuant to Section 2(c) above in the event
of any termination of employment as a result of the Grantee’s approved
retirement (determined by the Committee in its sole discretion) or his or her
death or disability prior to the occurrence of the Change in Control.

 

2



--------------------------------------------------------------------------------

3. Payment of Vested Restricted Stock Units. Grantee shall be entitled to
receive one Share for each Restricted Stock Unit with respect to which the
Restricted Period expires pursuant to Section 2 or otherwise terminates. Subject
to the provisions of the Plan and Section 8(a) hereof, such payment shall be
made through the issuance to the Grantee, as promptly as practicable thereafter
(or to the executors or administrators of Grantee’s estate, as promptly as
practicable after the Company’s receipt of notification of Grantee’s death, as
the case may be), of a number of Shares equal to the number of such Restricted
Stock Units with respect to which the Restricted Period shall have expired or
terminated.

4. Dividend Equivalent Rights. Grantee shall receive dividend equivalent rights
in respect of the Restricted Stock Units covered by this Agreement at the time
of any payment of dividends to stockholders on Shares. The Restricted Stock
Units will be credited with a cash amount equal to the cash dividend amount that
would be payable to the Grantee as a stockholder in respect of a number of
Shares equal to the number of Restricted Stock Units outstanding and unpaid as
of the dividend record date (rounded down to the nearest one cent (or such other
convention as may be determined by the Committee in its sole discretion)). The
Restricted Stock Units will be credited with additional Restricted Stock Units
(“Dividend Equivalent Units”) for stock dividends paid on Shares by multiplying
the stock dividend paid per Share by the number of Restricted Stock Units
outstanding and unpaid on the dividend record date (rounded down to the nearest
whole share (or such other convention as may be determined by the Committee in
its sole discretion)). Each cash dividend equivalent right (or in the case of a
stock dividend each Dividend Equivalent Unit) will vest and be settled or
payable at the same time as, and to the extent of the vesting of, the Restricted
Stock Units to which such dividend equivalent right (or in the case of a stock
dividend such Dividend Equivalent Unit) relates.

5. Rights as a Stockholder. Except as provided above, the Grantee shall not have
voting or any other rights as a stockholder of the Company with respect to
Restricted Stock Units. Grantee will obtain full voting and other rights as a
stockholder of the Company upon the settlement of Restricted Stock Units in
Shares.

6. Adjustments. The Committee shall make appropriate adjustments in the terms
and conditions of, and the criteria included in, this Award in recognition of
unusual or nonrecurring events affecting the Company, or the financial
statements of the Company, or of changes in applicable laws, regulations, or
accounting principles, whenever the Committee determines that such adjustments
are appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan. Upon the
occurrence of any of the events described in Section 4.2 of the Plan, the
Committee shall make the adjustments described in this Section 6. Any such
adjustments shall be made in a manner provided in Section 4.2 of the Plan and in
a manner that does not result in a discretionary increase in the amounts payable
under the Award.

 

3



--------------------------------------------------------------------------------

7. Amendment to Award. Subject to the restrictions contained in the Plan, the
Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate the Award, prospectively or
retroactively; provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would materially and adversely
affect the rights of the Grantee or any holder or beneficiary of the Award shall
not to that extent be effective without the consent of the Grantee, holder or
beneficiary affected.

8. Taxes; Section 409A.

(a) Upon the delivery of shares pursuant to Section 3 hereof, the Grantee shall
remit to the Company the minimum amount necessary to satisfy the Withholding Tax
Obligation (as defined below) with respect to which the Award or portion thereof
has settled as a condition to the Company’s issuance of any Shares. The payment
shall be in cash or at the election of Grantee by means of: (i) the delivery of
Shares previously owned by Grantee, subject to applicable legal requirements,
and held for the requisite period of time as may be required to avoid the
Company incurring any adverse accounting charge; (ii) a reduction in the number
of Shares otherwise deliverable upon vesting or other amounts otherwise payable
to the Grantee pursuant to this Agreement; or (iii) a combination of (i) and/or
(ii). The value of any Shares delivered or withheld as payment in respect of the
Withholding Tax Obligation shall be determined by reference to the Fair Market
Value of such Shares as of the date of such withholding or delivery. For
purposes hereof, the “Withholding Tax Obligation” means the minimum amount
necessary to satisfy Federal, state, local or foreign withholding tax
requirements, if any, in connection with vesting of all or a portion of the
Award; provided, however, that, in the sole discretion of the Company, the
Company may allow the Grantee to withhold an additional amount or additional
number of Shares to satisfy an additional amount of withholding taxes up to the
maximum individual statutory rate in the applicable jurisdiction, but only if
such additional withholding, or the discretion to elect such additional
withholding, does not result in adverse accounting treatment of this Award to
the Company.

(b) Notwithstanding anything herein to the contrary, to the maximum extent
permitted by applicable law, the settlement of the Restricted Stock Units
(including any dividend equivalent rights) to be made to the Grantee pursuant to
this Agreement is intended to qualify as a “short-term deferral” pursuant to
Section 1.409A-1(b)(4) of the Regulations and this Agreement shall be
interpreted consistently therewith. However, under certain circumstances,
including where Grantee has elected to defer settlement of this Award,
settlement of the Restricted Stock Units or any dividend equivalent rights may
not so qualify, and in that case, the Committee shall administer the grant and
settlement of such Restricted Stock Units and any dividend equivalent rights in
strict compliance with Section 409A of the Code, including but not limited to
delaying, if required, the issuance of Shares contemplated hereunder. Each
payment of Restricted Stock Units (and related dividend equivalent rights)
constitutes a “separate payment” for purposes of Section 409A of the Code.

9. No Right to Continued Employment. Nothing in this Agreement or the Plan shall
be interpreted or construed to confer upon the Grantee any right to continued
employment by the Company or any of its Subsidiaries or Affiliates, nor shall
this Agreement or the Plan interfere in any way with the right of the Company or
any of its Subsidiaries or Affiliates to terminate the Grantee’s employment at
any time for any reason whatsoever, whether or not with cause.

 

4



--------------------------------------------------------------------------------

10. Plan Governs. The Grantee hereby acknowledges receipt of a copy of the Plan
and agrees to be bound by all the terms and provisions thereof. The terms of
this Agreement are governed by the terms of the Plan, and in the case of any
inconsistency between the terms of this Agreement and the terms of the Plan, the
terms of the Plan shall govern.

11. Severability. If any provision of this Agreement is, or becomes, or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or the Award, or would disqualify the Plan or Award under any laws deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the Plan and Award shall
remain in full force and effect.

12. Notices. All notices required to be given under this Grant shall be deemed
to be received if delivered or mailed as provided for herein, to the parties at
the following addresses, or to such other address as either party may provide in
writing from time to time.

 

To the Company:

   Ryman Hospitality Properties, Inc.    One Gaylord Drive    Nashville,
Tennessee 37214    Attn: General Counsel

To the Grantee:

   The address then maintained with respect to the Grantee in the Company’s
records.

13. Governing Law. The validity, construction and effect of this Agreement shall
be determined in accordance with the laws of the State of Delaware without
giving effect to conflicts of laws principles.

14. Successors in Interest. This Agreement shall inure to the benefit of and be
binding upon any successor to the Company. This Agreement shall inure to the
benefit of the Grantee’s legal representatives. All obligations imposed upon the
Grantee and all rights granted to the Company under this Agreement shall be
binding upon the Grantee’s heirs, executors, administrators and successors.

15. Resolution of Disputes. Any dispute or disagreement which may arise under,
or as a result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive on the
Grantee and the Company for all purposes.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Restricted Stock Unit Award
Agreement to be duly executed effective as of the day and year first above
written.

 

RYMAN HOSPITALITY PROPERTIES, INC. By:  

 

  Scott J. Lynn, SVP & General Counsel GRANTEE:

 

Print Name

 

Signature

 

6



--------------------------------------------------------------------------------

EXHIBIT A

For purposes of this Award, performance will be measured in terms of the
Company’s Total Shareholder Return (“TSR”) performance over the 3-year award
cycle using the Company’s TSR for the three-year period. The amount of the Award
earned by the participant is determined by comparing the Company’s TSR
performance during the performance period (January 1,             – December 31,
            ) relative to the median of the TSR performance of the following two
peer groups, weighted equally: (1)             companies within the FTSE NAREIT
Lodging Resorts Index selected by the Committee in its sole discretion; and
(2) a custom group of high-performing hospitality and non-hospitality peer
companies selected by the Committee in its sole discretion (collectively, the
“Peer Groups”). Notwithstanding the foregoing, the Committee also retains the
discretion to re-evaluate the Peer Groups for each fiscal year to take into
account changes to the composition of the Peer Groups (i.e., mergers or
delistings) or any other factors which the Committee in its sole discretion may
determine or to re-evaluate the weighting assigned to either of the Peer Groups
described above. The Award will vest as follows:

 

  •   One hundred fifty percent (150%) of the Award (the “Stretch Amount”) will
vest if the Company’s TSR performance is 15 percentage points or more above the
median TSR performance of the Peer Groups.

 

  •   One hundred percent (100%) of the Award (the “Target Amount”) will vest if
the Company’s TSR performance is equal to the median TSR performance of the Peer
Groups.

 

  •   Fifty percent (50%) of the Award (the “Threshold Amount”) will vest if the
Company’s TSR performance is 15 percentage points below the median TSR
performance of the Peer Groups.

 

  •   No portion of the Award will vest if the Company’s TSR performance is more
than 15 percentage points below the median TSR performance of the Peer Groups.

If the performance achieved falls in between the established goal levels, the
percentage of the Award earned by the participant will be determined on a
directly proportional basis using straight-line interpolation and rounding to
the nearest full share. In the event that the Company’s TSR is negative, on an
absolute basis, the Committee may, in its discretion, reduce by 25% the number
of Awards ultimately vesting (the “Contingent Negative Modifier”). In no event
will the final value of the Award exceed 500% of the Fair Market Value of the
Company’s shares on the Grant Date. Notwithstanding any of the foregoing, the
Committee retains the discretion to establish new goals and weights at the
beginning of each fiscal year during the performance period. As used above, the
term “Total Shareholder Return” or “TSR” is calculated by measuring the
cumulative performance of a company’s stock price (taking into account any
dividends paid) over the three-year performance period (January 1,             –
December 31,             ). The Committee may establish standards for
calculation of the components of TSR (e.g., the method of computation of
beginning and ending prices, etc.) in its sole discretion.

 

7